Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2020 was filed and is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US 2012/0194619).
Smith et al disclose the following claimed features:
Regarding claim 1, a method of transferring and mixing ink for printing (paragraph [0022]), comprising: transferring ink from a supply container info a mixing area of a tank through a new ink supply inlet tube (Figures 3A & 3B, paragraph [0036]), wherein the mixing area has an inverted conical shape (element 20, paragraph [0006]); transferring resident ink from a printing device into the mixing area through a resident ink supply inlet tube (Figure 3A, paragraph [0035]), wherein the transfers of the new ink and the resident ink into the mixing area are contemporaneous and cause mixing of the new ink and the resident ink paragraph [0008]); and transferring mixed ink from the mixing area to the printing device through an outlet port situated at bottom of the tank (Figures 3A & 3B, paragraphs [0035] and [0038]).  
Regarding claim 2, the transfers of the new ink and the resident ink into the mixing area are at respective pressures sufficient to cause the new ink and the resident ink to circulate radially along an interior surface of the mixing area (Figure 3A, paragraph [0035]).

Regarding claim 4, the ink supply container is a second ink supply container, and the resident ink includes ink that originated from a first ink supply container and has circulated through the printing device (paragraphs [0035] and [0036]).
Regarding claim 5, the supply container is a first supply container, and further comprising, upon determination that mixed ink in the tank has dropped below a threshold level, initiating an additional transfer of ink to the mixing area from a second supply container (paragraph [0013]).
Regarding claim 6, the threshold level is a first threshold level, and further comprising, upon determination that mixed ink in the tank has dropped below a second threshold level, causing printing operations to stop (paragraph [0038]).
Regarding claim 7, an ink transfer and mixing apparatus (Figures 1-3B), comprising: a tank, the tank having a mixing area formed by a funnel portion (element 20, paragraph [0006]), the mixing area for mixing new ink and resident ink, and a tank bottom; a new ink supply inlet tube for depositing into the tank the new ink from a connected ink supply container, a resident ink supply inlet tube for depositing into the tank the resident ink from a connected printing device; an outlet port situated at the tank bottom for sending the mixed ink to the printing device (Figures 3A & 3B, paragraphs [0008], [0022], [0035] and [0036]).
Regarding claim 8, wherein each of the new ink supply inlet tube and the resident ink supply inlet tube has a first length that extends upward from the tank bottom, and a 
Regarding claim 9, the new ink supply inlet tube, the resident ink supply inlet tube, and the outlet port are arranged as part of a single component seated at the tank bottom (Figures 2-3B, paragraph [0016]).
Regarding claim 10, the new ink supply inlet tube and the resident ink supply inlet tube each extend vertically though the tank bottom, and each has a height that is between 5% and 30% of the height of the mixing area of the tank (Figures 2-3B, paragraph [0016]).
Regarding claim 11, further comprising a transfer pump that is connected by tubing with the resident ink supply inlet tube and that is to be in connection by tubing with ink supply container, the ink transfer pump to cause transfer of the new ink from the ink supply container to the tank; and a pressure pump connected by tubing to the outlet port and connected by tubing to the printing device, the pressure pump to cause transfer at the mixed ink from the tank to the printing device, and to cause transfer of the resident ink from the printing device to the tank (Figure 1, paragraphs [0018]-[0020]).
Regarding claim 12, further comprising a filter and a degas unit that are connected by tubing with the outlet port and that are connected by tubing with the printing device, the filter to remove contaminants from the mixed ink and the degas unit to remove bubbles in the mixed ink prior to printheads at the printing device ejecting the mixed ink upon a substrate (Figure 1, paragraphs [0020] and [0025]).

Regarding claim 14, wherein each of the new ink supply inlet tube and the resident inlet tube has a first length that extends vertically from bottom of the conically shaped tank, and a second length that is angled from vertical, to cause the spraying of new ink and resident ink one the wails of the tank (Figures 2-3B, paragraph [0016]).
Regarding claim 15, further comprising a sensor situated above or at the top of the tank, the sensor to direct a sense beam towards the mixing area and thereby detect ink level in the tank (paragraph [0036]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853